— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Brennan, J.), rendered April 19, 1983, convicting him of criminal posses*224sion of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The circumstances justified the issuance of a search warrant with extended hours since the property sought, drugs, could "be removed or destroyed if not seized forthwith” (CPL 690.35 [3] [a] [ii]; see, People v Garzia, 56 AD2d 635, affd 44 NY2d 867, cert denied 439 US 930). We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Gibbons, Bracken and Spatt, JJ., concur.